In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS

*********************
                          *                          No. 14-953V
CARRIE REYES,             *                          Special Master Moran
                          *
              Petitioner, *                          Filed: August 3, 2015
                          *
v.                        *                         Stipulation; influenza (“flu”) vaccine;
                          *                         atypical Guillain-Barré Syndrome
SECRETARY OF HEALTH       *                         (“GBS”); chronic inflammatory
AND HUMAN SERVICES,       *                         demyelinating polyneuropathy
                          *                         (“CIDP”); neurogenic bladder and
              Respondent. *                         other associated conditions and
                          *                         symptoms.
*********************
Mark Sadaka, Sadaka Associates, LLC, Engelwood, NJ, for Petitioner;
Heather Pearlman, United States Dep’t of Justice, Washington, DC, for
Respondent.

                              UNPUBLISHED DECISION1

       On July 31, 2015, respondent filed a joint stipulation concerning the petition
for compensation filed by Carrie Reyes on October 6, 2014. In her petition, Ms.
Reyes alleged that the influenza (“flu”) vaccine, which is contained in the Vaccine
Injury Table (the “Table”), 42 C.F.R. §100.3(a), and which she received on
October 13, 2011, caused her to develop atypical Guillain-Barré syndrome
(“GBS”), chronic inflammatory demyelinating polyneuropathy (“CIDP”),
neurogenic bladder, and other associated conditions and symptoms. Petitioner
further alleges that she experienced residual effects of these injuries for more than
six months. Petitioner represent that there has been no prior award or settlement of
a civil action for damages as a result of her condition.

       Respondent denies that petitioner’s GBS, CIDP, neurogenic bladder, or any
other injury was caused-in-fact by petitioner’s October 13, 2011 flu vaccination,
and denies that her current disabilities are sequelae of these injuries.


       1
         The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the party has 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
      Nevertheless, the parties agree to the joint stipulation, attached hereto as
“Appendix A.” The undersigned finds said stipulation reasonable and adopts it as
the decision of the Court in awarding damages, on the terms set forth therein.

        Damages awarded in that stipulation include:

        A. A lump sum payment of $48,927.36, representing compensation for
           full satisfaction of the State of Wisconsin Medicaid lien, in the form
           of a check payable jointly to petitioner; and
                                          Optum
                                  75 Remittance Drive
                                         Suite 6019
                                 Chicago, IL 60675-6019
                                Re: File Number 26498667

            Petitioner agrees to endorse this payment to Optum; and

        B. A lump sum payment of $110,000.00 in the form of a check payable
           to petitioner, Carrie Reyes. U.S.C. § 300aa-15(a)(1)(B). This amount
           represents compensation for all remaining damages that would be
           available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 14-953V according to this decision
and the attached stipulation.2

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6360.

        IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




        2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.
                                                2
Case 1:14-vv-00953-UNJ Document 36 Filed 07/31/15 Page 1 of 6
Case 1:14-vv-00953-UNJ Document 36 Filed 07/31/15 Page 2 of 6
Case 1:14-vv-00953-UNJ Document 36 Filed 07/31/15 Page 3 of 6
Case 1:14-vv-00953-UNJ Document 36 Filed 07/31/15 Page 4 of 6
Case 1:14-vv-00953-UNJ Document 36 Filed 07/31/15 Page 5 of 6
Case 1:14-vv-00953-UNJ Document 36 Filed 07/31/15 Page 6 of 6